IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1510
                             Filed January 27, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ELISHA M. MISCHKE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P. McLellan,

Judge.



      The defendant appeals from the restitution order entered following her guilty

plea to ongoing criminal conduct. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Greer, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


POTTERFIELD, Senior Judge.

       Elisha Mischke was charged by trial information with ongoing criminal

conduct. The trial information alleged that between July 2017 and January 2018,

Mischke and two others, “individually, or by joint criminal conduct, or by aiding and

abetting another” “commit[ted] multiple acts of residential burglaries, vehicle

burglaries, vehicle theft, credit card fraud, identity theft, operating a motor vehicle

without owner’s consent, and possession of stolen property.” As part of a plea

agreement in which other charges and other criminal cases were dismissed,

Mischke pled guilty to the class “B” felony. She was given a suspended, thirty-five

year sentence and later ordered to pay $22,822.131 in restitution based on eleven

separate claims.

       On appeal, Mischke challenges the ordered restitution. First, she argues

the district court erred in approving supplemental restitution requests that were




1 Mischke was initially ordered to pay $24,547.13 based on twelve claims. The
court ordered:
$8020.96 to Kiley
$6660.00 to Luanna
$2525.00 to Victor
$1870.00 to Michael or Emily
$1725.00 to Stevie
$1000.00 to Kimberly
$950.00 to Stew Hansen Dodge
$518.68 to Kevin
$400.00 to Trenton
$316.49 to Paul or Maria
$311.00 to Brody Baumann
$250.00 to Rick
After Mischke requested a restitution hearing contesting specific claims, the court
dismissed the restitution ordered to Stevie, finding that no evidence was presented
to prove he suffered $1725 in damages. (We purposely refer to those requesting
restitution by only their first names).
                                         3


untimely made. And second, she maintains the State failed to prove a causal

connection between her criminal conduct and the restitution ordered.

I. Standard of Review.

       “We review restitution orders for correction of errors at law.”     State v.

Jenkins, 788 N.W.2d 640, 642 (Iowa 2010). “[W]e determine whether the court’s

findings lack substantial evidentiary support, or whether the court has not properly

applied the law.” State v. Bonstetter, 637 N.W.2d 161, 165 (Iowa 2001).

II. Discussion.

       A. Good Cause to Appeal.

       Mischke contests the supplemental restitution order. The district court’s

ruling from which she appeals was entered on August 12, 2019, after Iowa Code

section 814.6(1)(a)(3) (Supp. 2019) took effect on July 1. So Mischke needs good

cause to appeal. See State v. Damme, 944 N.W.2d 98, 103 n.1 (Iowa 2020) (“The

determinative date [in deciding whether to apply the amended statutes] is the date

of the judgment of sentence that is appealed.”). Because she challenges the

court’s determination regarding restitution—an extension of her sentence—the

State concedes Mischke has good cause. See Iowa Code § 910.2(1)(a)(1) (“In all

criminal cases in which there is a plea of guilty . . . , the sentencing court shall

order that pecuniary damages be paid by each offender to the victims of the

offender's criminal activities . . . .”); see also Damme, 944 N.W.2d at 105 (“[G]ood

cause exists to appeal from a conviction following a guilty plea when the defendant

challenges his or her sentence rather than the guilty plea.”). And we agree. See

State v. Hutchcroft, No. 20-0301, 2021 WL 2452153, at *1 n.1 (Iowa Ct. App.
                                         4

June 16, 2021); State v. Jauregui, No. 20-0629, 2021 WL 1663598, at *1 n.1 (Iowa

Ct. App. Apr. 28, 2021).

       B. Timeliness of State’s Request.

       First, we consider whether the State’s delayed request for restitution should

have been denied because it was untimely. Mischke was sentenced on August 20,

2018. The State filed nine victim pecuniary damage statements by that date but

indicated on the record at the sentencing hearing that it did “not yet know the full

extent of the restitution obligation.” Then the State waited until April 12, 2019, to

ask the court to amend the original sentencing order to include the requested

restitution—$24,547.13 for twelve claims. The court did so the same day. Mischke

moved the court to rescind the order, arguing, “It is inequitable and impermissible

to make such a request nine months after the sentencing order was entered.” She

relied on Iowa Code section 910.3 (2018), which provided in part: “If pecuniary

damage amounts are not available at the time of sentencing, the county attorney

shall provide a statement of pecuniary damages incurred up to that time to the

clerk of court. The statement shall be provided no later than thirty days after

sentencing.”

       Following a hearing and written arguments, the district court denied her

request, concluding the thirty-day deadline in the statute was directory rather than

mandatory.2 See State v. Bradley, 637 N.W.2d 206, 212 (Iowa Ct. App. 2001)


2 “The difference between mandatory and directory statutes is the consequence of
failing to perform the duty which is imposed. ‘The failure to perform a mandatory
duty will invalidate subsequent proceedings, while the failure to perform a directory
duty will not invalidate the subsequent proceedings unless prejudice is shown.’”
Hogg v. City of Cedar Rapids, No. 20-1175, 2021 WL 5475589, at *4 (Iowa Ct.
App. Nov. 23, 2021) (citations omitted).
                                           5


(“We agree that the statement of pecuniary damages was not timely filed. The

funeral expenses were initially incurred prior to sentencing, in 1994, yet were not

reported to the court until the State’s 1997 request. . . . This failure by the State is

not an automatic bar to the district court’s order, however, as ‘the thirty-day

requirement in section 910.3 is merely directory and not mandatory.’” (quoting

State v. Blakley, 534 N.W.2d 645, 648 (Iowa 1995) (footnote omitted)), overruled

on other grounds by State v. Jenkins, 788 N.W.2d 640, 647 (Iowa 2010). For the

court to deny the State’s request for restitution based on untimeliness, Mischke

also had to show she was prejudiced by the delay, which she failed to do. See

Bradley, 637 N.W.2d at 213 (“[T]he State’s failure to comply with the thirty-day

requirement ‘will not affect the validity of subsequent proceedings unless prejudice

is shown.’” (citation omitted)).

       Here on appeal, Mischke argues the district court was wrong to conclude

she did not establish prejudice. She argues she was prejudiced by the long delay

between her sentencing and the State’s request for restitution because she had

different counsel for the two proceedings and the delay made it difficult for her to

“meaningfully recall and accurately convey the differences between the facts

originally alleged as compared with those [to which] she ultimately pled guilty.” But

this was not the argument Mischke made to the district court. See Meier v.

Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of

appellate review that issues must ordinarily be both raised and decided by the

district court before we will decide them on appeal.”).

       To the district court, Mischke seemed to argue an eight-month delay was

inherently prejudicial. While the delay was lengthy and unexplained, Mischke was
                                           6


not blindsided by the late restitution request, as her counsel argued. The State

filed nine of the twelve victim pecuniary statements before Mischke pled guilty. So

for the most part, Mischke was aware of the victims who were asking for restitution,

the amount to which they believed they were entitled, and their justification for their

claim before she pled guilty. And Mischke referenced the restitution she expected

to owe several times throughout the proceedings. At the sentencing hearing,

through her attorney, Mischke used the anticipated restitution as a reason she

should be given a suspended prison sentence and have her fines suspended,

arguing:

       She has obtained significant employment through Burger King, and
       she just informed me today that she is now going to be a general
       manager at a Burger King . . . . So that’s significant to pay all the
       restitution that’s going to be owed in this particular case. . . .
               So as the [presentence investigation report] recommends, it
       recommends a suspended sentence, I would ask the Court to give
       my client a suspended sentence. In terms of fines, I would ask the
       fines be suspended due to the significant restitution that she’s going
       to be owing and also that the Court make a finding that due to the
       significant restitution that will be owing, as well as any jail costs that
       she owes, that her ability to repay court-appointed attorney fees be
       set at zero dollars or $100.

And the court referenced the “anticipated restitution” and Mischke’s “significant

obligations in terms of making restitution” while imposing sentence. Even at the

hearing to challenge the restitution order, Mischke told the court:

              I believe that I probably do owe restitution in this matter
       because I did take a plea bargain in the charge. I don’t feel that I did
       a lot of the things that were in this crime, but it is a joint [criminal
       conduct and aiding and abetting] case, and I take responsibility for
       that fact that I did take a plea to this charge.

Mischke did not prove she was prejudiced by the State’s delay in requesting

restitution be ordered.
                                          7


       In the alternative, Mischke asks us to reevaluate whether the thirty-day

requirement is mandatory, given recent case law of State v. Gross, 935 N.W.2d

695 (Iowa 2019). In Gross, our supreme court considered section 356.7, which

gives a sheriff the option to request jail fees from a defendant as a civil judgment

rather than as part of the restitution order. 935 N.W.2d at 70–01. In its holding,

the court decided that because the sheriff chose to pursue jail fees as part of a civil

judgment, the court was not required to apply the reasonable-ability-to-pay

analysis that would have been required under a chapter 910 restitution request for

jail fees. Id. at 703–04. As we understand Mischke’s argument on appeal, she

believes the supreme court interpreted the language of section 356.7 to use “shall”

in a mandatory sense, and she believe this use of “shall” should impact our

understanding of the use of “shall” within section 910.3. Even if Mischke is right

as to the supreme court’s interpretation of section 356.7, we are not convinced that

requires us to reinterpret section 910.3. So we cannot say the court erred in

granting the State’s request for restitution approximately eight months after

Mischke was sentenced.

       C. Causal Connection.

       Mischke challenges the causal connection between her criminal activity and

all but $940.33 of the restitution ordered. She admits on appeal that the proper

showing was made as to part of Kiley’s claim for restitution.

       “[F]or criminal restitution to be proper, there must be ‘a causal connection

between the established criminal act and the injuries to the victim.’” State v.

Shears, 920 N.W.2d 527, 534 (Iowa Ct. App. 2018) (citation omitted). And “[i]t is

the burden of the State, . . . not the defendant, to prove the amounts of damages
                                           8

causally connected the criminal act.” State v. Tutor, 538 N.W.2d 894, 897 (Iowa

Ct. App. 1995).

       We acknowledge that the record before us is muddied as to exactly what

actions Mischke and her co-defendants took as part of the ongoing-criminal-

conduct conviction. The charge itself alleged Mischke, either individually, by way

of joint criminal conduct, or through aiding and abetting, committed “multiple acts

of residential burglaries, vehicle burglaries, vehicle theft, credit card fraud, identity

theft, operating a motor vehicle without owner’s consent, and possession of stolen

property.” Mischke’s admissions during the plea colloquy were rather limited:

               THE COURT: Okay. Did you, during that time period, engage
       with anyone in committing the crimes of burglary, credit card theft,
       identity theft during that time period?
               MISCHKE: Your Honor, I was in possession of stolen property
       from car burglaries regarding another defendant in the case, so I was
       in possession of stolen property. That was the predicate offenses
       for my ongoing criminal conduct, so I participated in the ongoing
       criminal conduct.
               THE COURT: How many crimes do you think you committed
       during that time period yourself or with someone else?
               MISCHKE: I had possession of the stolen property of—
       regarding identification and social security card of a victim, and I
       resided in the house where, you know, I would say other defendants
       in the case also had possession of stolen property and had stolen
       cars.
               THE COURT: So is my understanding that property, identity
       theft, and all this—these goods that were in the house, they were not
       from one crime but they were from several?
               MISCHKE: Yes.
               THE COURT: So there are more than one victim; is that right?
               MISCHKE: I believe there is more than one victim, yes.
               THE COURT: Did you intend to gain anything financially by
       having these stolen items in your possession? . . . How did you
       intend to do that? Sell it? Trade?
                MISCHKE: Probably trade items, Your Honor.
               ....
               PROSECUTOR: Ms. Mischke, specifically we’re accusing
       you, . . . Zachary Rich and Jeremy McDowell of committing credit
       card fraud. Do you understand that?
                                  9


         MISCHKE: Yes, Your Honor.
        PROSECUTOR: In fact, you assisted Jeremy McDowell in
committing credit card fraud. Would you agree with that?
        MISCHKE: In committing credit card fraud, . . . my part in any
of that was I sat in a car and I drove a vehicle to a gas pump, and the
card was swiped by Zachary Rich.
        PROSECUTOR: And you knew that the card that Zachary
Rich was going to swipe was a stolen credit card; is that right?
        MISCHKE: Yes, I did.
        ....
        PROSECUTOR: Now, on one occasion, too, the State alleges
that you took possession of the identification of Kiley . . . . Are you
familiar with that allegation?
        MISCHKE: Yes, I am.
        PROSECUTOR: And on one occasion, the State alleges that
you took a stolen check from Kiley . . . and cashed it at Walmart in
Windsor Heights. Are you familiar with that?
        MISCHKE: I’ve heard that in the trial information. I did have
possession of her identification and of her social security card.
        ....
        PROSECUTOR: Did you assist Jeremy McDowell in using
identification or credit cards that were stolen?
        MISCHKE: I did not assist Jeremy McDowell. I assisted
Zachary Rich in using the credit cards at the gas station.
        ....
        DEFENSE COUNSEL: . . . What was your involvement with
the identification of Ms. Fleming?
        MISCHKE: I possessed stolen property—or her stolen
identification and her Social Security card. I participated in setting
up a credit card under her name, and items were purchased that
were mailed to the house, clothing items.
        ....
        DEFENSE COUNSEL: Now, it’s my understanding that there
were multiple vehicle thefts that occurred during this period of time,
July 2018 through January 2018; is that correct?
        MISCHKE: December and January, correct.
        DEFENSE COUNSEL: Okay. Now, these car thefts, would it
be correct to say that Jeremy and Zach would these car thefts and
bring the vehicles to the house?
        MISCHKE: On multiple occasions, yes.
        DEFENSE COUNSEL: Okay. And you knew about it; correct?
        MISCHKE: Yes, I did.
        DEFENSE COUNSEL: And from the inside of those vehicles,
did Jeremy and Zach bring items from the owners of the vehicle
inside the house?
        MISCHKE: Yes, they did.
        DEFENSE COUNSEL: And you knew about that too?
                                  10


        MISCHKE: Yes, I did.
        DEFENSE COUNSEL: Did you do anything to stop that?
        MISCHKE: No, I did not.
        ....
        DEFENSE COUNSEL: And you did not stop Jeremy and Zach
when they were bringing contents of vehicles, identifications or, I
think, purses or wallets that were found inside the vehicles?
        MISCHKE: I did not stop them, no.
        DEFENSE COUNSEL: And, in fact, I believe the reports would
indicate that on some occasions the contents of the vehicles that
were taken by Zachary or Jeremy were then used to commit credit
card fraud; is that correct?
        MISCHKE: That is correct.
        ....
        DEFENSE COUNSEL: And this occurred on an ongoing
basis, from your testimony, from December of 2017 through January
of 2018?
        MISCHKE: The beginning of December, yes, until the end of
January. And there was other incidences throughout April. . . . The
ongoing criminal conduct was charged in March, I believe that’s the
exact time I was arrested for that, but there was the credit card
situation that took place on April 13. I was arrested again, and I
was—I wasn’t in possession of the ID and them, but they did find
stolen items, like clothing items, that were involved with the credit
cards and in the house on April 13 as well, so that—from December
until then, I would extend it, I agree that that's the correct time.
        ....
        PROSECUTOR: What items were you in possession of in the
house after Jeremy and Zachary brought the items into the house?
        MISCHKE: I was in possession of identification, social
security cards, I possessed a purse that was involved, and I’m not
sure specifically what car theft it was but there was a wallet as well.
        PROSECUTOR: What did Jeremy and Zach intend to do with
all these items after they brought them into the house?
        ....
        MISCHKE: I believe they traded them for drugs and used
substances. You know, obtained drugs and things with them. I don’t
know.
        PROSECUTOR: Did you benefit from trading these items for
drugs or money?
        MISCHKE: Drugs—I benefited from purchasing drugs with
them.
        PROSECUTOR: You used drugs with them from the use of
the stolen property; is that correct?
        MISCHKE: That’s correct.
                                          11


       But we note the minutes of evidence attached to the trial information

charging Mischke include spreadsheets and notes detailing more than sixty victims

with items, vehicles, or payment methods stolen from them. See State v. Benedict,

No. 14-1496, 2015 WL 3876796, at *4 (Iowa Ct. App. June 24, 2015) (“Benedict’s

plea of guilty to the assault and the minutes in reference to the assault are properly

considered in determining any restitution owed as a result of the assault.”

(emphasis added)).

       When Mischke filed a motion challenging the restitution the court ordered in

April 2019, Mischke was told to identify the specific pecuniary claims she was

contesting. Mischke listed only Kiley, Luanna, Victor, and Stew Hanson Dodge. 3

And then, in regard to Luanna’s request for $6600 in restitution, Mischke testified

at the restitution hearing, “I’m not objecting to her list except for the fact that the

prices on some of the items, they were averages. . . . I didn’t dispute her claims

on the items or, you know, what she wrote down or what was missing.” Mischke

asked the court to “just review” “[t]he value of some of the items” Luanna listed.

Mischke also clarified that her challenge to Victor’s claims were that police reports

indicated those items—including car seats and cell phones—had been recovered.

But Victor testified he never received the items from the police, and after the State

argued items like car seats and cell phones generally have to be replaced by

victims immediately—they cannot wait to see if the police will recover the items

and what condition they would be returned in—Mischke’s attorney told the court

during argument, “[Mischke] certainly would understand things such as the car seat


3Mischke also challenged restitution for Stevie, and she was successful in that
challenge, so his restitution is not an issue on appeal.
                                         12


that [was] referenced. If you don’t have a car seat, you can’t wait until somebody

finds your car seat; you need to a get a new [one].” And after hearing the testimony

of the representative from Stew Hanson Dodge, Mischke testified she was “not

disagreeing with the dollar amount based on their estimates and, you know, the

labor and stuff for the—No, I’m not.” Mischke did not challenge causation as to

any of these claims, and she largely abandoned the challenges she did raise by

the end of the restitution hearing.

       Mischke’s only challenge as to the causal relationship between her and her

co-defendants’ criminal acts and restitution was for the $5000 bicycle Kiley claimed

was missing. Mischke testified she was challenging restitution for Kiley’s bicycle

because she “believe[d] that the bicycle wasn’t stolen from, you know, any of us or

it was even—I never even heard about the bicycle until this hearing.” Mischke

clarified she believed the claim for the stolen bicycle, made months after the initial

police reports were made, was a fabricated request. Mischke conceded her co-

defendants were in and had stolen stuff from Kiley’s car and garage and admitted

she used the identification in Kiley’s purse to open credit cards and order items in

Kiley’s name. Mischke just contested whether the claimed bicycle was one of

those items.4 So the question of the bicycle came down to whether the court found

Kiley credible when she testified that she had received the bicycle from a friend

and did not notice it was missing until later—when spring arrived and she went to

ride it. The district court, in ordering Mischke to pay the full amount of restitution



4 Mischke testified she “didn’t believe that [co-defendant] Zach had entered the
side of the vehicle,” claiming the open back hatch of the vehicle was how they
entered the vehicle.
                                         13


requested by Kiley, found the claim for the stolen bicycle credible. We defer to the

district court’s credibility findings and find there is a casual link between the

ongoing criminal conduct and the missing bicycle. See State v. Williams, No. 15-

1194, 2016 WL 1359060, at *2 (Iowa Ct. App. Apr. 6, 2016) (agreeing with district

court’s credibility determination when defendant challenged a restitution order,

admitting he took some of the items listed for restitution but denying he stole

others, and the district court—finding defendant’s testimony lacked credibility—

ordered restitution on all missing items).

       But we think, on the record before us, that Mischke waived her challenge to

the causal connection between her criminal acts (including those she committed

by joint criminal conduct and aiding and abetting) and the restitution ordered—

except the claim she should not be obligated to pay for the $5000 bicycle, which

we find is supported by a causal connection. While it is the State’s burden to prove

the causal connection between Mischke’s criminal act and each of the ordered

items of restitution, Mischke never raised the issue below. She requested a

hearing on the ordered restitution, but then limited her challenge to just the

restitution owed to Kiley, Luanna, Victor, and Stew Hanson Dodge. At the hearing,

she did not challenge causation; she initially focused on whether the stolen items

had been recovered and returned—not whether it was the underlying criminal

actions supporting the ongoing-criminal-conduct conviction that caused the loss.

And then, after the witnesses testified they had not received the recovered items

or had to replace them anyway, Mischke largely gave up her challenges during her

own testimony and in argument to the court.
                                           14


       Reaching the merits of Mischke’s arguments as to the causal connection on

this record would give Mischke the benefit for remaining silent throughout the

restitution proceedings. See State v. Jensen, 66 N.W.2d 480, 484 (Iowa 1954)

(“[A] party may not sit by and permit the court to commit inadvertent error without

protest, and then complain for the first time . . . in the appellate court.”); see also

Blakely, 534 N.W.2d at 649 (finding defendant waived argument “the State failed

to present any evidence that the victim or crime assistance program was entitled

to restitution,” so the State was not required to “put on its whole case regarding

restitution”). Plus, besides admitting multiple times that she owed a large amount

of restitution, Mischke relied on the fact in arguing for a suspended prison sentence

and suspended fines—a fact that seemed to persuade the district court. We are

not convinced Mischke should now be able to reverse course. See State v.

Duncan, 710 N.W.2d 34, 43 (Iowa 2006) (“A party who has, with knowledge of the

facts, assumed a particular position in judicial proceedings is estopped to assume

a position inconsistent therewith to the prejudice of the adverse party.” (citation

omitted)); see also State v. Dains, No. 00-0620, 2001 WL 1451125, at *4 (Iowa Ct.

App. Nov. 16, 2001) (“In fact, it was Dains’s position at sentencing that he should

not be incarcerated because he would then be unable to pay restitution to [the

victim]. The State contends, and we agree, Dains may not now claim the restitution

order he fully agreed to is illegal and void.”).

       In the alternative, Mischke asks us to find her restitution counsel breached

an essential duty and prejudiced her by failing to preserve an argument as to the

causal connection between Mischke’s actions and the restitution ordered. But

Iowa Code section 814.7 (Supp. 2019) prevents us from deciding claims of
                                        15


ineffective assistance on direct appeal. Mischke challenges the constitutionality of

section 814.7, arguing the statute violates separation of powers and due process.

These arguments have already been rejected by our supreme court. See State v.

Tucker, 959 N.W.2d 140, 151 (Iowa 2021) (“”[S]ection 814.7 does not violate the

separation-of-powers doctrine.”); State v. Treptow, 960 N.W.2d 98, 108 (Iowa

2021) (“There is no due process right to present claims of ineffective assistance of

counsel on direct appeal.”). Additionally, Mischke argues the statute violates her

right to equal protection by “singl[ing] out for disparate treatment those wrongly-

convicted and wrong-sentenced defendants who assert a violation of their

constitutional rights to effective assistance of counsel.” As a threshold matter in

an equal-protection challenge, the party challenging the statute has to show “the

challenged law makes a distinction between similarly situated individuals with

respect to the purposes of the law.” Treptow, 960 N.W.2d at 104. We are unsure

who Mischke argues she is similarly situated to but that the law treats differently—

those who were “rightfully” convicted and sentenced? But the statute itself does

not draw that distinction. See id. at 105 (“[D]efendant contends section 814.7

makes an unlawful distinction between those who received effective assistance of

counsel during plea proceedings and those who did not. We are not sure what to

make of this argument. The statute makes no distinction between classes of

persons in this regard.”). “In any event, those asserting claims other than a claim

of ineffective assistance of counsel are not similarly situated to those asserting

claims of ineffective assistance of counsel.” Id. at 106. Mischke’s equal protection

challenge fails.
                                          16


       While we cannot decide Mischke’s claim of ineffective assistance on direct

appeal, we also cannot preserve it because postconviction law specifically

excludes restitution actions. See Iowa Code § 822.2(1)(g) (allowing a person

convicted to institute a proceeding for a conviction or sentence subject to collateral

attack “except alleged error relating to restitution, court costs, or fees under section

904.702 or chapter 815 or 910”). And we must reject Mischke’s request for plain

error review. See, e.g., Treptow, 960 N.W.2d at109 (“[The defendant argues] this

court should adopt plain error review. We are disinclined to do so. We have

repeatedly rejected plain error review and will not adopt it now.”). However, we

note Mischke retains the right to challenge her plan of restitution5 under section

910.7 (2021).

       The thirty-day requirement to request restitution is directory, not mandatory,

and Mischke did not establish she was prejudiced by the delayed restitution

request. We do not reach Mischke’s challenge to the causal connection between

the restitution ordered and her criminal acts, except her challenge to the missing

bicycle, which we find is causally related. We affirm the ordered restitution of

$22,822.13 based on eleven separate claims.

       AFFIRMED.




5 “‘Plan of restitution’ means a permanent restitution order, restitution plan of
payment, or any other court order relating to restitution, or any combination of the
foregoing.” Iowa Code § 910.1(9).